Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 January 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Jan. 18.1781.
Since mine per last Post I have furnished to Mr Carier my Draft on you at 4 Days date £17014.10. which is to replace my


  
  
  

Dfts on Mr de Chaumont of 16 Sept. No.
353
  3000.  



354
  3100  



355
  3200  



356
  3300  


 
357
  4414.10



 
  17,014:10


If these drafts are paid by Mr de Chaumont it will be unnecessary to accept mine, as all I draw on you is only to repay what Mr de Chaumont may fail to do, and the Banker who has the above draft will return it to Mr Carier here without Protest if Mr de Chaumont should go on paying, but if he should finaly fail I beg you will see due honour done to my Signature.— All the other Drafts which I advised of yesterday I beg may be honoured at any Rate as I have received the Cash for them, and if Mr de Chaumont should not pay I will replace the money.— I once more beg that my Signature may not suffer dishonour & am with the greatest Respect & Affection ever Yours most dutifully—
Jona Williams J
 
Notation: J Williams Jan 18 1781
